In an action for divorce, defendant-husband appeals from so much of a judgment of the Supreme Court, Nassau County, entered July 26, 1971, as, after a nonjury trial, granted plaintiff a divorce, alimony, counsel fees and exclusive possession of certain dwelling premises, directed defendant to pay carrying charges on said premises, and dismissed defendant’s counterclaims. Judgment modified, on the law, by adding a decretal paragraph thereto directing that the $7,500 counsel fee which was awarded therein to plaintiff shall he made payable to her, but that out of said payment she shall pay $2,500 to her attorneys. As so modified, judgment affirmed, with costs to plaintiff. The findings of fact below are affirmed. Since plaintiff has already advanced her counsel $5,000 and the total fee awarded is $7,500, defendant should pay plaintiff the $7,500 directly. Prom this sum she should remit to her attorneys $2,500, representing the balance of the counsel fee award under the judgment. Munder, Acting P. J., Martuscello, Latham, Gulotta and Christ, JJ., concur.